DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and figures 1 and 7 in the reply filed on February 16, 2021 is acknowledged.
Claims 5-11, 16, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 16, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cash (2005/0183364).   The reference to Cash discloses the recited pipe stabilization apparatus (title discusses increasing stability of a tower, which are known to be hollow tubes as suggested by the figures as well which would be a pipe) comprising a first saddle clamp 120 (figs 5 and 7),  a first threaded nut coupled to a first saddle clamp outer surface 390 (see fig 7 which shows nuts on the inside and outside of the saddle claim, and the outer nut 390 is coupled to the saddle clamp via the inner nut 390; where the first can be the right side clamp 120 set marked with reference number 330, so the nuts considered are nuts 390 of this portion), a second saddle clamp 130 (fig 5 shows the numbering, and such is seen in fig 7 but not numbered), a second threaded nut coupled to a second saddle clamp outer surface 390 (see fig 7 which shows nuts on the inside and outside of the saddle claim, and the outer nut 390 is coupled to the saddle clamp via the inner nut 390; where the second can be the left side clamp 130 unmarked just above the open center portion on the left, so the nuts considered are nuts 390 of this portion), a first arm threadably coupled to the first threaded nut 330 (the first arm is threaded through the nuts 390 on the right side portion of 120 marked as 330 in figure 7), a second arm threadably coupled to the second threaded nut 390 (there are the same threaded arms provided on the left side just above the center open section of unmarked second saddle clamp 130), and a pair of bolts 215 coupling the first saddle clamp to the second saddle clamp (seen in both figures 5 and 7).  With regards to claim 2,  the first arm is perpendicular to a first saddle clamp tangent line (as seen in figure 7 the arm 330 is shown perpendicular to the flat side of the first saddle clamp in this portion and since such is flat it also creates the tangent line for the first saddle clamp as well).  With regards to claim 3, the first arm is colinear with the second arm in response to the first saddle clamp being coupled to the second saddle clamp (when connected together the saddle clamps 120,130 are seen to have the first arms marked as 330 in fig 7 being collinear or lying on the same line as the second arms which are seen in the upper, above the .

Claim(s) 12, 14, 15, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kent (2015/0345101).   The reference to Kent discloses the recited stabilized pipe system (figure 14 shows the anchor which would stabilize whatever it was anchoring can be used to anchor a flagpole which are known to be hollow and therefore pipes) comprising  pipe 413 (fig 14) having a pipe first end (near end 414) and a pipe second end opposing the pipe first end (where the flag is attached), wherein the pipe first end is buried below a ground surface level and the pipe second end is above the ground surface level (fig 14 shows this), and a pipe stabilization apparatus (see figs 10, 13, and 15 which show anchor devices which would stabilize the flagpole pipe attached to it) comprising a first clamp coupled to the pipe below the ground surface level ([0075-0076] discusses more than one member 410 which is a fixture to fix one thing to another can be provided and such are therefore considered as clamps to connect the pipe to the rest of the support member; fig 10 shows they can be ring shaped like a clamp as well, and can be provided with arms 216), a first arm coupled to the first clamp (embodiment of figure 15 also shows that the plurality of fixtures can be provided with bars 616 the same as bars 216 of figure 10; where any of these types of arms 16,116,216,616 are known to be used), a second clamp coupled to the pipe below the ground surface level (fig 14 shows these elements below the ground, and [0075-0076] states there can be a second fixture provided which would be the second clamp which can be connected together in various ways and orientations, and fig 15 also shows the connection made by 616), and a second arm coupled to the second clamp (the figures show there are multiple arms 16,116,216 provided which are couple to the various clamps, so there would at least be a second arm coupled to a second clamp).  With respect to claim 14, the first clamp is coupled to the second clamp using a clamp coupler 616 (see fig 15; but [0076] also discusses other ways to connect two clamps as .

Claim(s) 12, 14, 15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ross (2017/0241127).   The reference to Ross discloses the recited stabilized pipe system (such is a system to connect bamboo poles where bamboo is known to be hollow and therefore is a pipe, but fig 5A also shows a cylindrical pipe shown as 501) comprising  pipe 501 (fig 5A) having a pipe first end (near the bottom of 501) and a pipe second end opposing the pipe first end (near the top of 501), wherein the pipe first end is buried below a ground surface level and the pipe second end is above the ground surface level (fig 5A shows this), and a pipe stabilization apparatus (fig 5A shows a device to stabilize this pipe section with respect to the ground by anchoring it to the ground) comprising a first clamp coupled to the pipe below the ground surface level (member 521 forms the first clamp in that it clamps the bent members to the pipe), a first arm coupled to the first clamp (fig 5A shows this as the bent bar coming out of the bottom of first clamp 521), a second clamp coupled to the pipe below the ground surface level (fig 5A shows a second clamp 523 same as the first clamp for the same reasoning), and a second by putting the pipe between the first and second clamps).  With regards to claim 15, the first and second arms are perpendicular to the pipe (as seen in fig 5A the bottom bent out portions of the arms are perpendicular to the pipe 501).  With regard to claim 18, the same figure shows at least first and second arms on opposite sides that can be collinear where they bend outward so there would be collinear arms (fig 5A shows the bottom bent out portions of the arms extending in opposite directions but along the same line since they are bent away from pipe 501 and the clamps 521 and 523 are on opposite sides of the pipe).  It is also noted that [0038] discusses that the arms are formed of reinforcing rods and that an example of reinforcing rods are rebar.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cash in view of Kent.  The reference to Cash discloses all of the recited structure above with the exception of the first and second arms being formed of straight rebar.  The reference to Kent discloses that it is known to form reinforcing rods for connection to threaded portions of members that such can be used as support type arms (note that reinforcing rods are another term for rebar, see Ross [0038] that teaches reinforcing rods are rebar as known in the art).  It would have been obvious to one skilled in the art that the threaded members of Cash can be considered as reinforcing rods when threaded into a mounting structure and that such would be considered rebar (where Cash already shows the arms are straight) as suggested by Kent where such would provide additional structure to the element especially if such were used lower on the pipe such as in a foundation portion to provide additional strength to the connection to the ground.  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kent in view of Cash.  The reference to Kent discloses using threaded connectors but fails to teach forming such as a nut.  The reference to Cash teaches the use of nuts as the threaded connection for the arms to the clamps.  It would have been obvious to one skilled in the art to modify the threaded connection in Kent to be formed with a nut shape (such as a hex shaped outside which would make such a nut) as suggested by Cash, where such would allow for a wrench to be applied to the threaded connection to stabilize it while the arm was being threaded into it as is known in the art to be provided when too much torque applied may cause damage or break the threaded connector from the base, thereby preventing failure of this connection.  

Claims  1-4, 12-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Unverzagt (EP 1950480) in view of Kent.  It is noted like above that Kent teaches reinforcing rod, and .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Morse, Mominee, Jackson, Utsy, Kent 463, Sherburne, Patton, Brown, and Lancelot, III disclosing state of the art anchor systems, and pipe support systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903.  The examiner can normally be reached on Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH